DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022.
Applicant’s election without traverse of claims 23-66 in the reply filed on 11/23/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 07/22/2020. It is noted, however, that applicant has not filed a certified copy of the Taiwan application as required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  45-88 of copending Application No. 17/349,514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because other than some indefiniteness issues being fixed in the current claims, the claims are identical. Therefore, all the limitations in the current claims are found in claims 45-88 of 17/349,514. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 23-66 are objected to because of the following informalities:  the capitalized words in the middle of the claims should be made lowercase.  Appropriate correction is required.
Regarding claim 23, in line 16 of page 3, “performing” should be changed to “perform”. This objection also applies to “performing” in claims 34, 45 and 56.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation " the Third Hot-Side Pipeline " in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the other end of the First Cold-ide Pipeline” on lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “A First Hotter Air Transporting Pipeline” in line 21. It is unclear what the “Hotter Air” is hotter than.
Claim 23 recites the limitation “the Adsorption Zone, the Cooling Zone, and the Desorption Zone” on line 23. It is unclear whether or not these are the same zones that the first adsorption rotor has.  Currently, the claim appears to be saying that they are the same zones previously recited in the “First Adsorption Rotor”. It is unclear how the “Second Adsorption Rotor” can have the same zones as the “First Adsorption Rotor”. 
Claim 23 recites the limitation “A Second Hotter Air Transporting Pipeline” in line 3 of page 2. It is unclear what the “Hotter Air” is hotter than.
Claim 23 recites the limitation "the waste air to be adsorbed" in line 5 of page 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 23, in line 7 of page 2, it is unclear what was adsorbed in the line “After adsorbed”. Furthermore, in line 8, it is unclear how the adsorbed air is output if it has been adsorbed. 
Regarding claim 23, in line 9 of page 2, “the other side” and “the other end” both lack antecedent basis in the claim. 
Regarding claim 23, in line 12 of page 2, “the other end” lacks antecedent basis in the claim. 
Regarding claim 23, in line 15 of page 2, “the other end” lacks antecedent basis in the claim. 
Regarding claim 23, in line 16 of page 2, “the first desorbed hotter air” lacks antecedent basis in the claim. It is also unclear what this air is “hotter” than. 
Regarding claim 23, in lines 18 and 19 or page 2, both instances of “the other end” lack antecedent basis in the claim. 
Regarding claim 23, in the final line of page 2, the desorption-treated air is transported to the “First Cold-Side Transporting Pipeline”; however, this appears to already have happened in the 3rd and 4th last lines on this page. 
Regarding claim 23, in line 3 of page 3, “the incinerated air” lacks antecedent basis in the claim. 
Regarding claim 23, in lines 5, 7 and 9, all three instances of “the other end” lack antecedent basis in the claim. 
Regarding claim 23, in line 13 of page 3, it is unclear how the secondary adsorbed air is transported to the chimney if it has been adsorbed. 
Regarding claim 23, in lines 16 and 18 of page 3, both instances of “the other end” lack antecedent basis in the claim. 
Regarding claim 23, in line 20 of page 3, “the second desorbed hotter air” lacks antecedent basis in the claim. Furthermore, it is unclear what this is hotter than. 
Regarding claim 23, in the final line of page 3, “the other end” lacks antecedent basis in the claim. 
Regarding claim 23, in line 1 of page 4, “the desorbed hotter air” lacks antecedent basis in the claim. Furthermore, it is unclear what this is hotter than. 
Regarding claim 23, in the first line of page 4, “the other end” lacks antecedent basis in the claim. 
Regarding claim 23, in line 3 of page 4, “the Cold-Side Proportional Damper” lacks antecedent basis in the claim. If “the” is changed to “a”, then later in the same line, “a” should be changed to “the”. 
Regarding claim 23, in line 5 of page 4, “the airflows” lacks antecedent basis in the claim. 
All the preambles of the dependent claims should be changed to be the same as the preamble in the independent claims. 
Regarding claims 25 and 26, “the access” lacks antecedent basis in the claim. 
Regarding claim 27, “the airflow” lacks antecedent basis in the claim. 
Claims 34-44 are similar to claims 23-33. All the same indefiniteness rejections listed above should also be addressed for claims 33-44. 
Furthermore, in claim 34, on page 3, “the other side” (lines 3-4) “the other end” (line 8) and “the other end” (line 13) all lack antecedent basis in the claim. 
Claims 45-55 are similar to claims 23-33. All the same indefiniteness rejections listed above should also be addressed for claims 45-55. 
Furthermore, in claim 45, in the final line of page 2, “the other end” lacks antecedent basis in the claim. Also, on page 3, both instances of “the other end” on lines 4 and 6 lacks antecedent basis in the claim. 
Claims 56-66 are similar to claims 23-33. All the same indefiniteness rejections listed above should also be addressed for claims 56-66.
Furthermore, in claim 56, in page 3, all three instances of “the other end” (lines 4, 6 and 8) lack antecedent basis in the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776